United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3253
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
      v.                                *    Appeal from the United States
                                        *    District Court for the
Bioengineering Resources, Inc.,         *    Western District of Arkansas.
located at 1650 Emmaus Road,            *        [UNPUBLISHED]
Fayetteville, Arkansas; James L. Gaddy,*
                                        *
              Appellants.               *
                                  ___________

                               Submitted: April 15, 1998

                                    Filed: June 2, 1998
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Bioengineering Resources, Inc. (BRI) appeals from the district court’s1 order
denying its motion to copy seized documents and data and to protect the confidentiality
of seized property. We affirm.


      1
       The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, affirming the order of the Honorable Beverly R. Stites, United
States Magistrate Judge for the Western District of Arkansas.
       On April 16, 1997, federal agents, pursuant to a warrant issued by a United
States magistrate judge, searched the offices of BRI as part of an investigation into
BRI’s use of government grants. The search resulted in the seizure of several
documents and computer disks. Two months later, BRI filed a motion for access to and
copying of the seized property and for a protective order covering proprietary
information and trade secrets. After considering motions, briefs, and letter responses,
the magistrate judge denied the motion. After conducting a de novo review, the district
court denied BRI’s requested relief.

       BRI asserts that the magistrate judge lacked authority to deny its motion for
access to seized property and for a protective order. That argument is mooted,
however, by the district court’s de novo review of the magistrate judge’s ruling.
Although the requirements of 28 U.S.C. § 636(b)(1)(C) were not strictly followed in
this case, BRI was given adequate opportunity to voice its objections to the magistrate
judge’s ruling and received the de novo review that it was entitled to.

       We also reject BRI’s argument that it was denied due process when the
magistrate judge and the district court denied its requests for an evidentiary hearing on
its motion. “Due process is flexible and calls for such procedural protections as the
particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972).
Having reviewed the record and the parties’ submissions on appeal, we agree with the
district court that BRI was provided an adequate opportunity to be heard. See
Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976) (detailing factors to consider in a
procedural due process claim).

        Finally, we conclude that the record supports the district court’s finding that BRI
was given access to and copies of the materials specified in its motion. Likewise, the
district court did not err in ruling that the trade secrets and proprietary information were
adequately protected by the secrecy of the grand jury proceedings and by 18 U.S.C. §
1905.

                                            -2-
The judgment is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-